 Case 1:19-cv-01945-CFC Document 21 Filed 12/10/20 Page 1 of 2 PageID #: 762




                                December 10, 2020

VIA E-FILING
The Honorable Colm F. Connolly
United States District Court
844 N. King Street
Wilmington, DE 19801

      Re:    VoiceAge EVS LLC v. HMD Global Oy,
             C.A. No. 19-1945-CFC
Dear Judge Connolly:

      Plaintiff VoiceAge EVS LLC (“VoiceAge EVS”) writes to address Defendant
HMD Global Oy’s (“HMD”’s) incorrect characterization of Uniloc USA Inc., et al.
v. Apple, Inc. (Case No. C 18-00358) (N.D. Cal. Dec. 4, 2020) (“Uniloc”). (See
D.I. 20.) HMD cites Uniloc to support its position that it is proper to resolve issues
of standing at the pleading stage on a motion to dismiss under 12(b)(1) (subject
matter jurisdiction) and 12(b)(6) (failure to state a claim). Uniloc, a case in a
different district, does not address the adequacy of allegations in a Complaint at the
pleading stage, but instead was decided after extensive discovery. (See Uniloc at
3.) In fact, Uniloc acknowledges that (1) “mere allegations of standing may suffice
on the pleadings” and (2) that the Federal Circuit in “Lone Star held that ‘whether
a party possesses all substantial rights in a patent’”—which HMD challenges
here—“‘does not implicate standing or subject matter jurisdiction.’” (Uniloc at 4,
6.)
      As in its opening brief, HMD tries to equate the facts of Uniloc with this case
on the apparent theory that both the Uniloc plaintiffs and VoiceAge EVS have an
affiliation with Fortress. But this case is not Uniloc. As VoiceAge EVS explained,
even if the Court were to go beyond the allegations in the Complaint, the
documents cited by HMD are consistent with and support the fact that VoiceAge
EVS “solely owns all rights, titles, and interests in and to the VoiceAge Patents.”
(See D.I. 12 at 7-12.) There is no “evidence” or allegation here at the pleading
stage to support HMD’s unfounded theory that VoiceAge EVS lacks exclusionary
rights in the VoiceAge EVS Patents—a theory that none of the defendants in the
three related cases have joined. HMD’s end-around the Rule 12(b)(6) pleading
standard and its request for “jurisdictional discovery” should be denied. (D.I. 12.)




   919N. MARKET STREET, 12TH FLOOR, WILMINGTON, DE 19801
PHONE: (302) 777–0300·FAX: (302) 777–0301·WWW.FARNANLAW.COM
 Case 1:19-cv-01945-CFC Document 21 Filed 12/10/20 Page 2 of 2 PageID #: 763




                                           Respectfully submitted,

                                           /s/ Brian E. Farnan

                                           Brian E. Farnan

cc: Counsel of Record (Via E-Filing)




                                       2
